Citation Nr: 0840144	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for skin disability of the 
feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to October 
1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, denied 
entitlement to service connection for skin disability of the 
feet.


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to 
herbicides during his service in the Republic of Vietnam.

2.  Chronic skin disability of the feet, including toenail 
fungus, was not present in service and is not otherwise 
related to active duty, including presumed exposure to 
herbicides.

CONCLUSION OF LAW

A skin disability of the feet, including toenail fungus, was 
not incurred or aggravated in the veteran's active duty 
service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondences dated December 2004 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate his claim for service connection.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  He was further notified of the process 
by which initial disability ratings and effective dates are 
assigned in the March 2006 notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although complete notice was accomplished after the initial 
denial, the AOJ subsequently readjudicated the claim based on 
all the evidence in the February 2007 supplemental statement 
of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duty to assist has been 
fulfilled.

Service Connection

The veteran contends that he is entitled to service 
connection for a skin disability of the feet based on his 
Vietnam service and consequent exposure to the herbicide, 
Agent Orange.  Regulations provide that a disease associated 
with exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2008) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military service, naval, or air 
service, served in the Republic of Vietnam between January 
1962 to May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f).  The veteran's personnel records demonstrate that 
he did, in fact, serve in the Republic of Vietnam during this 
time period.  Therefore, he is presumed to have been exposed 
to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
38 C.F.R. §  3.309(e).  A skin disability of the feet, 
including toenail fungus, is not a listed disease.  Thus, the 
veteran's claim must be one for direct service connection.

At the onset, service connection either on a direct or 
presumptive basis requires that there be a current disability 
demonstrated by the record.  38 C.F.R. § 3.303.  The veteran 
sought treatment at the Marion VA Medical Center in October 
2005, but was not diagnosed with a disability.  He complained 
that his feet were dry and flaky and requested a consultation 
with podiatry.  Examination of the feet revealed a fungal 
infection of the toenails, for which he was prescribed 
medication.  The assessment was toenail fungus.  No other 
treatment is noted.

The veteran contends that he has had this persistent skin 
disability of the feet since approximately a year after 
discharge from service.  See RO hearing transcript, page 2.  
He states he did not seek medical attention in-service or 
upon discharge, but attempted to treat his condition with 
over-the-counter treatments.  He testified that his condition 
was caused by getting in and out of water while, putting on 
dry sock and boots, and getting back in the water while 
patrolling in Vietnam.  The veteran has not been shown to 
possess the requisite training or credentials needed to opine 
on the etiology of skin disability.  As such, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Routen v.  Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Assuming his testimony is accurate, skin disability was not 
exhibited in service or until a year after active duty.  
Since it is not a presumptive disease and has not been shown 
to be related to any incident in service, service connection 
is not for application.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for skin 
disability of the feet because there is no evidence of 
pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of fungal infection of the toes, there is no true indication 
that pertinent disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of skin disability of the 
feet in service, the negative examination performed at 
separation from service, and the first suggestion of 
pertinent disability many years after active duty, relating 
skin disability of the feet to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

 As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply. Service connection for skin disability of the feet, 
including toenail fungus, is not warranted.


ORDER

Service connection for skin disability of the feet, including 
toenail fungus, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


